Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 15, 2014

                                           No. 04-14-00550-CV

                      IN RE FREEDOM BIBLE RESEARCH INSTITUTE,
                          a/k/a Body of Christ Camp and Timothy Raub

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

         On August 12, 2014 real parties in interest filed an opposed motion for extension of time
to file a response to the petition for writ of mandamus. The motion is GRANTED. A response on
behalf of the real parties in interest may be filed no later than September 17, 2014.


           It is so ORDERED on August 15th, 2014.                                PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause No. 2009CI00467, styled Frances McClintock, Individually and as Next
Friend of S.M., A Minor Child v. Love Demonstrated Ministries International, Inc., et al., pending in the 285th
Judicial District Court, Bexar County, Texas, the Honorable Antonia Arteaga presiding.